ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Spink on 03/12/2021.

Claims 1, 4-9, 11-13 and 16-24 have been amended to:

1.	(Currently Amended) A current rectifier configured for being arranged at a 
	a connection piece connected to the pressure measuring conduit and having a measuring opening for connecting a hose and an external pressure sensor to the pressure measuring conduit; and
	an internal pressure sensor integrated into the pressure measuring conduit.

4.	(Currently Amended) The current rectifier according to Claim 1, wherein the pressure measuring conduit comprises several uniformly distributed strut openings facing in the direction towards the axial exit flow side 

5.	(Currently Amended) The current rectifier according to Claim 1, wherein the pressure measuring conduit is circumferential and annular 

6.	(Currently Amended) The current rectifier according to Claim 5, wherein the current rectifier comprises a plurality of circumferential struts, and wherein the pressure measuring conduit is constructed in a of the plurality of circumferential struts.

7.	(Currently Amended) The current rectifier according to Claim 5, wherein the at least one strut opening facing in the direction towards the axial exit flow side is constructed as a plurality of slots.

8.	(Currently Amended) The current rectifier according to Claim 1, wherein the at least one radial strut is constructed as a hollow strut with a hollow space and includes at least one strut opening facing in the direction towards the axial exit flow side.

the current rectifier comprises a plurality of constructed as hollow struts with hollow spaces of and wherein the hollow spaces of each of the hollow struts are connected at of the current rectifier by a hollow annular element

11.	(Currently Amended) The current rectifier according to Claim 10, wherein the pressure measuring conduit includes at least one circumferential strut constructed partially in the first partial element and partially in the second partial element and forms a through-pressure measuring space by connecting the first and the second partial elements.

12.	(Currently Amended) The current rectifier according to Claim 1, wherein the measuring opening of the connection piece receives the hose that is connected to the external pressure sensor.

13.	(Currently Amended) A ventilator comprising:
	an axial inlet flow side defining a suction area and an axial exit flow side; and
	a current rectifier fastened to the ventilator at the suction area, the current rectifier having a plurality of crossing struts formed by at least one circumferential strut and and the at least one radial strut, the pressure measuring conduit having at least one strut opening facing in a direction towards the axial exit flow side, and wherein the current rectifier comprises at least one of:
	a connection piece connected to the pressure measuring conduit and having a measuring opening for connecting a hose and an external pressure sensor to the pressure measuring conduit; and
	an internal pressure sensor integrated into the pressure measuring conduit.

16.	(Currently Amended) The ventilator according to Claim 13, wherein the pressure measuring conduit is circumferential and annular 

17.	(Currently Amended) The ventilator according to Claim 16, wherein the current rectifier comprises a plurality of circumferential struts, and wherein the pressure measuring conduit is constructed in a of the plurality of circumferential struts.

18.	(Currently Amended) The ventilator according to Claim 13, wherein the at least one radial strut is constructed as a hollow strut with a hollow space and includes at least one strut opening facing in the direction towards the axial exit flow side.

the current rectifier comprises a plurality of constructed as hollow struts with hollow spaces of and wherein the hollow spaces of each of the hollow struts are connected at of the current rectifier by a hollow annular element

20.	(Currently Amended) The current rectifier according to Claim 5, wherein the at least one strut opening facing in the direction towards the axial exit flow side is constructed as a slot that extends completely circumferentially around the pressure measuring 

21.	(Currently Amended) The current rectifier according to Claim 1, wherein and the at least one radial strut defines and is entirely formed as a tubular member.

22.	(Currently Amended) The ventilator according to Claim 13, wherein and the at least one radial strut defines and is entirely formed as a tubular member.

23.	(Currently Amended) The current rectifier according to Claim 1, wherein the at least one strut opening is formed at a surface of and the at least one radial strut 

24.	(Currently Amended) The ventilator according to Claim 13, wherein the at least one strut opening is formed at a surface of and the at least one radial strut .

Reasons for Allowance
Claims 1, 4-13 and 16-24 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination set forth in the independent claims. In particular the prior art does not teach the overall (or particular) configuration of the fan/ventilator and current rectifier with respect to the pressure measuring conduit and pressure sensor(s) in combination with the other claim limitations.
The closest prior art of record to that of the claimed current rectifier is that of DE 202014105284 (Mulfingen), such that Mulfingen teaches a comparable current rectifier defined by a plurality of crossing radial and circumferential struts without the pressure measuring conduit and sensor configuration(s) claimed.
The closest prior art of record concerning the claimed pressure measuring conduit and sensor configuration(s) is that of US 8366377 (Smiley), however, the corresponding pressure measuring conduit and sensor configuration(s) per Smiley do e.g., rather the corresponding opening(s) face(s) radially inward in a direction that is perpendicular to the axial exit flow side of the ventilator, and as such, the air/fluid flow input to the pressure measuring conduit and sensor configuration(s) is substantially different from that of the claimed invention(s)]. The configuration of the supporting framework/strut(s) with respect to the pressure measuring conduit and sensor configuration(s) per Smiley also differ substantially from the struts/configuration per the claimed invention(s) and in such a way that it would not be reasonable to suggest a modification of the prior art invention(s) so as to arrive at the claimed invention(s) [e.g., such modification would involve extensively reconfiguring the pressure measuring conduit and sensor configuration(s) per Smiley so as to be specifically adapted to the current rectifier per Mulfingen (and in such a way that is neither taught nor suggested by the prior art of record)].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747